         Case 1:21-cv-00614-LGS Document 11 Filed 03/05/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                              )
 SEAN FLYNN, DEAN KARLAN, and                 )       Civil Action No. 1:21-cv-614-LGS
 JONATHAN MORDUCH, individually               )
 and on behalf of all others similarly        )
 situated,                                    )
                                              )
                               Plaintiffs,    )
                                              )
        vs.                                   )
                                              )
 MCGRAW HILL LLC,                             )
                                              )
                               Defendant.

                                              )       Civil Action No. 1:21-cv-1141-LGS
 DAVID MYERS and JEAN TWENGE,                 )
 on behalf of themselves and all others       )
 similarly situated,                          )
                              Plaintiffs,     )
                                              )
        vs.                                   )
                                              )
 MCGRAW-HILL EDUCATION, INC.,
                                              )
                                              )
                               Defendant.     )
                                              )


                                     X X X X X X X X ORDER
                                     [PROPOSED]

       Having reviewed the unopposed request by Plaintiffs Sean Flynn, Dean Karlan, Jonathan

Morduch, David Myers, and Jean Twenge, on behalf of themselves and other similarly situated

authors (collectively, “Plaintiffs”) to consolidate the above-captioned actions and to appoint Grant

& Eisenhofer PA and Susman Godfrey LLC as interim co-lead counsel,

       IT IS HEREBY ORDERED THAT:




                                                  1
     Case 1:21-cv-00614-LGS Document 11 Filed 03/05/21 Page 2 of 3




1.      Pursuant to Federal Rule of Civil Procedure 42(a), the related actions shall be

        consolidated, and such consolidation shall apply to any related actions subsequently

        filed in or transferred to this Court.

2.      Pursuant to Federal Rule of Civil Procedure 23(g), Proposed Interim Co-Lead Class

        Counsel have satisfied the requirements of Federal Rule of Civil Procedure

        23(g)(1)(A), and shall be appointed Interim Co-Lead Class Counsel under Federal

        Rule of Civil Procedure 23(g)(3).

3.      Proposed Interim Co-Lead Class Counsel shall be generally responsible for

        coordinating activities during pretrial proceedings and shall:

         a.      Determine and present (in briefs, oral argument, or other fashion as may be

                 appropriate, personally or by a designee) to the Court and opposing parties

                 the position of the Plaintiffs and proposed class(es) on all matters arising

                 during pretrial proceedings;

         b.      Coordinate the conduct of discovery on behalf of Plaintiffs and the proposed

                 class(es) consistent with the requirements of Federal Rule of Civil

                 Procedure 26, including preparation of interrogatories and requests for

                 production of documents and the examination of witnesses in depositions;

         c.      Conduct settlement negotiations on behalf of Plaintiffs and the proposed

                 class(es);

         d.      Enter into stipulations with opposing counsel as necessary for the conduct

                 of the litigation; and

         e.      Perform such other duties as may be incidental to the proper coordination

                 of pretrial activities or authorized by future order of the Court.




                                            2
           Case 1:21-cv-00614-LGS Document 11 Filed 03/05/21 Page 3 of 3




      4.       The appointment of Interim Co-Lead Class Counsel shall apply to each pending

               related action, as well as any related action subsequently filed in or transferred to

               this Court.

      5.       Proposed Interim Co-Lead Class Counsel will file a Consolidated Class Action

               Complaint within 14 days after entry of this order.

      6.       Within 60 days after Plaintiffs’ file the Consolidated Class Action Complaint,

               Defendant McGraw Hill shall answer or otherwise respond.
                                                              April 1
      7.                                                       X X X2,
               The initial pre-trial conference scheduled for April   X 2021 is hereby adjourned and

                                April 22, 2021, at 10:40 a.m.
               rescheduled for _______________________________.

               The initial pretrial conference will be telephonic and will occur on the following
               conference line: 888-363-4749, 5583333. The time of the conference is approximate but
               the parties shall be prepared to begin at the scheduled time. By April 15, 2021, the
               parties shall submit the proposed case management plan and joint letter described in
               the Court's order at Docket No. 6.



So Ordered.

Dated: March 5, 2021                                 __________________________________
       New York, New York                              THE HON. LORNA G. SCHOFIELD
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
